Citation Nr: 0008018	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-09 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of exposure to 
radiation based on reported radiation experiments during VA 
hospitalization from October 1959 to November 1960.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1952 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
RO that denied entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for tooth loss, knee 
disability, back disability, sterility, and an immune system 
disorder as residuals of exposure to radiation during VA 
hospitalization in 1959 and 1960.  In August 1999 the veteran 
was scheduled to appear and offer testimony at a hearing 
before a member of the Board in Washington, D.C.  The veteran 
failed to appear for this hearing.  

Review of the record indicates the existence of a rating 
decision and a Statement of the Case which pertain to a 
denial of a compensable evaluation for residuals of first and 
second degree burns of the right hand consisting of a scar on 
the right thumb.  In this rating decision and related 
Statement of the Case the RO noted that the veteran had 
residuals of an injury to the right thumb that involved 
limitation of extension and weakness in the thumb that were 
unrelated to the burn injury sustained in service.  In the 
course of this appeal the veteran has maintained that service 
connection should be granted for disability of the right 
thumb, separate and distinct from the scarring on the right 
thumb.  It is unclear whether the veteran is claiming service 
connection on a primary basis, or as secondary to the burn 
scar, or on both a primary and a secondary basis.  The 
veteran did clearly state on a VA Form 9, dated in June 1998 
that he was not appealing the zero percent rating for the 
scar.  As such, this issue is considered withdrawn from 
appellate consideration.  

Inasmuch as neither the rating action denying a compensable 
rating for residuals of burns to the right hand nor the 
Statement of the Case pertaining to this issue address the 
issues of primary and/or secondary service connection for 
disability of the right thumb, separate and distinct from the 
scarring on the right thumb, the Board cannot consider this 
matter on appeal.  It is referred to the RO for further 
appropriate action.  The Board suggests that the RO contact 
the veteran and his representative and obtain clarification 
in regard to whether the veteran is claiming that the 
additional disability of the right thumb is secondary to his 
already service connected residuals of a burn scars to the 
right hand, or the result of an injury to the thumb sustained 
during service, or whether the veteran is asserting both of 
these claims.  The RO should then take adjudicative action 
appropriate to any clarification received.  


FINDING OF FACT

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of exposure to 
radiation based on reported radiation experiments during VA 
hospitalization from October 1959 to November 1960 is not 
plausible.


CONCLUSION OF LAW

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of exposure to 
radiation based on reported radiation experiments during VA 
hospitalization from October 1959 to November 1960 is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999)


REASONS AND BASES FOR FINDING AND CONCLUSION  

I.  Factual Background  

The claims folder contains narrative summaries which reveal 
that the veteran was hospitalized at the VA Medical Center in 
Durham, North Carolina on October 27, 1959.  The veteran was 
admitted for the treatment of injuries sustained in a 
September 1959 automobile accident, in particular a flaccid 
paralysis of the left upper extremity, which was ultimately 
diagnosed as due to an upper brachial plexus stretch injury.  
In the course of the hospitalization the veteran underwent X-
ray studies of his skull, cervical spine, left shoulder, left 
kidney, and chest.  During the hospitalization he also 
underwent electrical stimulation of paralyzed muscles and 
electromyographic studies.  In early May 1960 the veteran 
underwent a muscle transfer of the pectoralis muscle to the 
left biceps tendon.  After a period of home leave, the 
veteran underwent a Steindler flexorplasty in mid July 1960.  
It was reported that the veteran showed good post operative 
healing but was a definite management problem.  He was noted 
to complain of continued pain, and demanded increasing 
dosages of narcotics and sleeping medications.  It was also 
thought that the veteran displayed increasing paranoid 
tendencies.  

After another period of home leave the veteran underwent, in 
mid September 1960, tendon transfers of the left forearm with 
the flexor carpi ulnaris to the extensor tendons of the long, 
ring, and little fingers, the flexor sublimis of the long 
finger to the extensor indices, and the flexor sublimis of 
the ring finger to the extensor pollicis longus.  He seemed 
to do well post operatively and was sent home on leave to 
return in late October 1960.  The veteran never returned from 
leave and was finally discharged AWOL on November 9. 1960.  
The record contains no reference to any procedures involving 
radiation exposure aside from the above noted X-ray studies.  

On a VA medical examination in September 1969, the veteran 
complained of occasional backaches that he attributed to a 
back strain during service.  On a VA medical examination in 
January 1971 the veteran was noted to allege arthritis in the 
lower back, and the legs.  After a VA medical examination in 
February 1977 the diagnoses included osteoarthritis of the 
knees.  An X-ray of April 1986 showed minimal hypertrophic 
lipping in the lumbar spine.  Additional VA clinical records 
reflect subsequent treatment for low back and neck pain, 
gastroesophageal reflux disease, skin moles, and knee pain.  

In March 1998 the RO contacted the VA Medical Center in 
Durham, North Carolina and requested all inpatient and 
outpatient treatment records from 1959 to the present.  That 
same month, a reply was received from the medical center 
indicating that no treatment records had been found and that 
no retired records had been found.  

In April 1998 copies of private clinical records were 
received which reflected treatment during the 1970s and 1980s 
for back pain, skin complaints, respiratory symptoms, 
hypertension, and complaints regarding the veteran's left 
ear.  

II.  Legal Analysis  

The veteran has contended that he was subjected to radiation 
exposure during "experiments" conducted on him against his 
will while he was hospitalized at the VA Medical Center in 
Durham, North Carolina from October 1959 to November 1960.  
He further asserts that he has suffered from back disability, 
knee disability, loss of teeth, sterility, and immune system 
deficiencies as a result of these radiation "experiments".  

In pertinent part, 38 U.S.C.A. § 1151 provides, as regards 
claims filed on or after October 1, 1997, that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of VA hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  It is further provided by the statute that the 
disability must be caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instances of 
fault on the part of VA treating personnel or that it must be 
due to an event not reasonably foreseeable.  

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., a 
claim that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  A well-grounded claim requires more 
than an allegation; the claimant must submit supporting 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  As will be 
explained below, the Board finds that the veteran's claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of exposure to radiation 
based on reported radiation experiments during VA 
hospitalization from October 1959 to November 1960 is not 
well grounded.  Ordinarily, the Board would not address the 
well groundedness question in an appeal for 1151 benefits 
where the complete pertinent VA hospital clinical records 
have not been obtained by the RO.  Here, however, the RO has 
ascertained from the VA medical center that the complete VA 
hospital clinical records are no longer available.  This is 
not surprising considering that the hospitalization in 
question occurred approximately 40 years ago.  In any event, 
comprehensive clinical summaries covering the veteran's 
hospitalization from October 1959 to November 1960 are of 
record, and the Board has fully reviewed the summaries.  

For a well grounded claim to exist as to an issue involving 
1151 benefits there must be medical evidence of a current 
disability and medical evidence showing that the current 
disability was either caused by or aggravated by VA 
examination, VA treatment, or VA surgery.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Additionally, as noted above, there must be 
evidence that the disability was caused by some aspect of VA 
fault (negligence) or that it was due to an unforeseen event.  

The above evidence indicates that the veteran was 
hospitalized by the VA from October 1959 to November 1960 for 
the treatment of injuries sustained in an automobile 
accident.  While the veteran did undergo various X-rays and 
other studies appropriate to the proper treatment of his 
injuries, no experimental procedures involving exposing the 
veteran to radiation were performed in the course of the 
veteran's treatment.  The Board finds the veteran's 
contention that he was used in radiation experiments during 
this period of hospitalization to be totally incredible.  It 
is also noted that the veteran's existing clinical records 
from 1959 to the present do not reveal the current existance 
of any disorder that has been medically related to exposure 
to radiation of any sort.  In summary, there is no competent 
medical evidence showing a relationship between any current 
disability and any exposure to radiation either during the VA 
hospitalization at the Durham VA Medical Center from October 
1959 to November 1960 or at any other time.  

The veteran apparently believes that he has current 
disability due to exposure to radiation while hospitalized at 
a VA facility in 1959 and 1960.  However, he is a layman 
(i.e. a person without medical training or expertise).  As 
such, his opinion is not competent evidence in questions 
involving medical diagnosis or etiology.  Espiritu and 
Grottveit, supra

Since there is no competent medical evidence showing that the 
veteran has a radiation related disability, either caused by 
or aggravated by VA treatment, the veteran's claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of exposure to radiation 
based on reported radiation experiments during VA 
hospitalization from October 1959 to November 1960 is not 
well grounded, and must be denied.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of exposure to 
radiation based on reported radiation experiments during VA 
hospitalization from October 1959 to November 1960 is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

